DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 Election/Restrictions
Newly submitted claim 50 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 50 includes steps of “creases form a first crimped region along the first transverse region that include high-frequency interlocked compressed folds, and common low-frequency compressed folds form in the stock material adjacent the first transverse region of the stock material, which common folds and are locked in by the first crimped region”.  This is deemed distinct from the originally filed claims because claims 22-49 (Group I) is related to claim 50 (Group II) as combination/sub-combination.  The combination does not require the particulars of the sub-combination, as Group I does not require to have the steps of “creases form a first crimped region along the first transverse region that include high-frequency interlocked compressed folds, and common low-frequency compressed folds form in the stock material adjacent the first transverse region of the stock material, which common folds and are locked in by the first crimped region”, while was required by Group II. 
50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 & 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In this case the filed disclosure is silent regarding the claimed “lower frequency” of the “common compression folds” than “the compressed folds formed in the crimped region, which common folds and are locked in by the first crimped region”.  The filed specification broadly 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 & 48 are indefinite and fake as it is not clear what applicant is referring to by claiming a “lower frequency” of the “common compression folds” than “the compressed folds formed in the crimped region, which common folds and are locked in by the first crimped region”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-49 the best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetsch et al. (U.S. Pub. No. 2009/0075800) in view of Lorenz (U.S. Patent No. 1,571,594).
 	Regarding claim 22: Wetsch discloses a method of producing a transversely crumpled dunnage unit, comprising: operating a first set of entry-side crumpling members engaged with opposite faces of a stock material at a first entry-engagement location on a first transverse side of 
	Wetsch does not disclose an offset of rollers while moving the stock material at different rate cause shearing of the sheet within the crumpling zone.  However, Lorenz discloses similar method with the step of having offset rollers (Figs. 5 & 6; via the shown few offset rollers), cause on shearing and shaping the sheet;
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wetsch’s method by having rollers being in an offset 
 	Regarding claim 23: Wetsch discloses a crumpling zone is defined between the entry-engagement location and exit-engagement location, see for example (Fig. 5; via zone between entry rollers 52/55 & exit rollers 51a/51b).  
 	Wetsch does not disclose that the first set of entry-side crumpling members are offset laterally with respect to the first set of exit-side crumbling members.  However, Lorenz discloses similar method with the step of having offset rollers (Figs. 5 & 6; via the shown few offset rollers), cause on shearing and shaping the sheet;
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wetsch’s method by having rollers being in an offset arrangement, as suggested by Lorenz, in order to come up with improvement on gathering of the web/paper and avoid any tearing could happen to the paper (column 1, lines 25-38).
	Regarding claim 24: Wetsch discloses that the shearing of the stock material is such that the crimped region has a criss-crossing pattern (Figs. 4-6; via the shown created crumpled materials portion on the sheets);
Regarding claim 25: Lorenz discloses set of rollers being overlapped in a longitudinal direction that extends along the path, see for example (Figs. 5 & 6);  
 	Regarding claim 26: Wetsch does not teach the use of second set of entry and exit side crumping members, rather uses wide and long rollers (via entry rollers 51s & exit roller 52s).  However, Wetsch lightly refers to a use of multiple use of exit rollers (paragraph 0040; “uses one or more roller assembly 51”).  
See for example Cheich et al. (U.S. Pub. No. 2009/0082187; Figs. 2-4; via smaller set of rollers 70s & 60s).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted Wetsch’s long entry and exit rollers with another smaller once, as an engineering design choice to be made, in order to improve the feeding/shaping of paper and avoid jamming.

Regarding claim 27: Wetsch discloses that the shearing of the stock material is such that both of the crimped regions have criss-crossing patterns, see for example (Figs. 4-6);
Regarding claim 28: Wetsch discloses the shearing crumples the stock material along axes that are non-orthogonal with respect to the longitudinal path, see for example (Figs. 4-6; via the created crumpled materials);  
Regarding claim 29: Wetsch discloses the shearing crumples the stock material along axes that are up to 10 degrees to 20 degrees with respect to the longitudinal path, see for example (Figs. 5 & 6; via the position of crumples in respect to the feeder 30);
Regarding claim 30: the office takes an official notice that a use of stock material to comprise of a roll of paper, is very old and well known in the art.
   	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wetsch’s method by having the stock material to comprise of a roll of paper, as a matter of engineering design choice, in order easily and continuously feed the stock material to the device;

	Regarding claim 32: Wetsch discloses that the stack is formed of a long sheet of material (Fig. 5; via the stacked of sheets 16 on 30);  
	Regarding claim 33: Wetsch discloses that the stack is formed of a plurality of attached sheets (inherently papers 16 could be replaced with attached zig-zag web);
	Regarding claim 34: Wetsch discloses that the stack of paper is formed of a plurality of separate individual sheets of paper (Figs. 3 & 5; via papers 16);
	Regarding claim 35: Wetsch inherently is capable of having the stock material is an elongated sheet material provided in a stack of a plurality of attached sheets, see for example (Figs. 5 & 6; via replacing paper 16 by continuous zig-zag stack);
	Regarding claim 36: Wetsch discloses a step of pinching the sheet material (Fig. 2; via pinch assembly 22);
	Regarding claims 37 & 38: Lorenz discloses the entire side crumpling members overlap the exit side crumpling members in a longitudinal direction that extends along the longitudinal path, while being offset laterally (Figs. 5 & 6; via the shown rollers overlapping in a longitudinal direction);
	Regarding claim 39: Wetsch discloses a first set of entry side crumpling members move the sheet material in a first location and the first set of exit side crumpling members cause resistance against the sheet material at a location different from the first location (Fig. 5; via entry 52/55 at location different than exit 51a/51b);
	Regarding claim 40: Wetsch discloses a first exit side crumpling member, second exit side crumpling member, first entry side crumpling member, and second entry side crumpling 
	Regarding claim 41: Wetsch discloses each of the first and second exit side crumpling members has a surface, the surface of the first exit side crumpling member in substantially continuous abutment against the surface of the second exit side crumpling member to pinch the sheet material in the exit throughout rotation of the exit side members (Fig. 5; via surfaces of continuous abutment of 51a/51b);
	Regarding claim 42: Wetsch discloses that the crumpling zone is defined by the entry and exit side crumpling members to have a generally diamond shaped in a lateral view cross section and the crumpling zone comprising an entry zone, feed zone, and exit zone (Fig. 5; via zone by element 55 between entry 55/52 and exit 51a/51b, could be “defined” as diamond shape);
	Regarding claims 43 & 44: Wetsch discloses that the first set of entry-side crumpling members (via 55/52) and the first set of exit-side crumpling members (via 51a/51b) are spaced laterally from each other sufficiently to allow the shearing of the sheet in the crumpling zone, see for example, (Figs. 5; via the zone between the entry and exit members, forced the sheet to be pressed and sheared);
	Regarding claim 45 (the best understood): Wetsch discloses that the first entry-side and first exit-side crumpling members are operated to form common compression folds having a lower frequency than the compressed folds formed in the crimped region, which common folds and are locked in by the first crimped region, see for example (Fig. 5; via the frequency at nips of rollers 51 vs the one at region 55);
	Regarding claim 46: Wetsch discloses that the first set of exit-side crumpling members (via 51a/51b) are operated to avoid retarding the stock material in the first transverse region 
	Regarding claim 47: Lorenz discloses that the lateral offset between the different entry and exit-side crumpling members is such that the stock material is not impeded by the exit-side crumpling members in the space laterally adjacent to the exit-side crumpling members directly downstream along the path from the entry-side crumpling members, see for example (Figs. 5 & 6; via offset series of rollers, entry and exit rollers acting on web materials); 
	Regarding claim 48 (the best understood): Wetsch discloses that the first entry-side and first exit-side crumpling members and the second entry-side and second exit-side crumpling members are operated to form common compression folds having a lower frequency than the compressed folds formed in the first and second crimped regions, which common folds and are locked in by the first and second crimped regions and are disposed transversely between the first and second transverse regions of the stock material, see for example (Fig. 5; via the entry and exit of the crumpling region 55 creating common folds as being locked in by the region 55);
	Regarding claim 49: Lorenz discloses that the entry and exit members are laterally offset from each other defining a space laterally adjacent to the exit-side crumpling members directly downstream along the path from the entry-side crumpling members, see for example (Figs. 5 & 6; via the shown offset rollers compressing on conveyed web/paper).

Response to Arguments
Applicant’s arguments with respect to claims 22-49 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.

 	Therefore, it would have been appreciated by those skill in the art to have modified Wetsch’s method by having rollers being in an offset arrangement, as suggested by Lorenz, in order to come up with improvement on gathering of the web/paper and avoid any tearing could happen to the paper (column 1, lines 25-38);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731